Beasley, Judge.
The decision of the Court of Appeals in this case, 175 Ga. App. 621 (334 SE2d 205) (1985), having been reversed in part and affirmed in part by the Supreme Court, Barnes v. State, 255 Ga. 396 (339 SE2d 229) (1986), our decision in this case is hereby vacated and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed in part and reversed in part.


Banke, C. J., Deen, P. J., McMurray, P. J., Birdsong, P. J., Carley, Sognier, Pope, and Benham, JJ., concur.